United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1643
Issued: June 22, 2007

Oral Argument May 10, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2006 appellant filed a timely appeal of a nonmerit decision of the Office of
Workers’ Compensation Programs dated February 21, 2006 denying her request for
reconsideration. As the most recent Office merit decision was issued on January 27, 2005, more
than one year before the filing of this appeal, the Board does not have jurisdiction to review the
merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 18, 1990 appellant, then a 42-year-old part-time flexible mail handler, filed a
traumatic injury claim alleging that on October 18, 1990 she injured her shoulder when, while
breaking up mail, she felt a pain in her right shoulder. The Office accepted appellant’s claim for
bursitis of the right shoulder.

In a report dated June 11, 2001, Dr. Placido Menezes, a Board-certified orthopedic
surgeon, noted that appellant had tenderness over the cervical spinous processes and moderate
degree of paravertebral spasms and limitation of movements of the cervical spine.
On February 19, 2002 the Office referred appellant to Dr. Lester Lieberman, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated March 7, 2002,
Dr. Lieberman opined that appellant’s bursitis of the right shoulder had resolved. He noted that
appellant was on nonwork-related disability and should not return to work as a mail handler.
Dr. Liberman indicated that she could work light duty in a sedentary position but not in an area
where cold air would blow on her.
By letter dated October 9, 2002, the Office referred appellant to Dr. Gary Korenman, a
Board-certified neurologist, for a second opinion. In a report dated October 15, 2002, he stated
that appellant had a right cervical radiculopathy as a residual of her October 18, 1990
employment injury. Dr. Korenman opined that appellant could work on a part-time basis for
four hours a day as long as she avoided lifting, carrying, pushing or pulling. He noted no need
for further treatment.
On November 27, 2002 the Office referred appellant to Dr. Ronald Richman, a Boardcertified orthopedic surgeon, for an impartial medical examination. In a report dated
December 26, 2002, Dr. Richman noted that both appellant’s herniated disc of C5-6 and cervical
radiculopathy with right shoulder bursitis had resolved and that appellant “does not appear to
have any disabling residual from them.” He noted that appellant did have “a concurrent
nonwork-related disability which is secondary to phlebitis and the complications of this problem
and being actively treated at this time as well.” Dr. Richman recommended a sedentary job and
rehabilitation service. He did not see any need for further treatment with regard to her work
associated injuries.
On January 21, 2003 the Office proposed to terminate appellant’s compensation because
the weight of the medical evidence supported that appellant was no longer disabled due to the
employment injury of October 18, 1990 nor was there any need for continuing medical
treatment. In response, appellant submitted a January 31, 2003 report from Dr. Menezes, who
noted that appellant was complaining of increasing pain in the cervical spine radiating to the
upper extremities associated with paresthesias of the hand. Dr. Menezes also noted that
appellant complained of pain and limitation of movements of the right shoulder. He diagnosed
herniated cervical discs with reflex sympathetic dystrophy.
By decision dated February 24, 2003, the Office terminated appellant’s compensation
effective February 23, 2003.
On August 25, 2003 appellant requested reconsideration. By decision dated October 10,
2003, the Office found that the evidence and argument was not sufficient to warrant modification
of the previous decision. On October 7, 2004 appellant requested reconsideration. By decision
dated January 27, 2005, the Office denied modification of its prior decisions.
On January 26, 2006 appellant requested reconsideration. She argued that the Office
should have referred her case to an Office medical adviser for review as the Office found that her

2

physician’s report was not properly written. Appellant also submitted a medical report dated
October 6, 2004 by Dr. Menezes and a September 16, 2004 report of a magnetic resonance
imaging scan of her spine, documents that had been submitted previously. She also submitted a
January 10, 2005 treatment note from Dr. Menezes and an electrodiagnostic report dated
September 22, 2004 by Dr. Joseph C. Yellin, a Board-certified neurologist.
By decision dated February 21, 2006, the Office denied appellant’s request for
reconsideration without reviewing the merits of the case.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act, the Office’s regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.1
ANALYSIS
In the instant case, the Office terminated appellant’s compensation effective February 23,
2003 for the reason that the medical evidence established that she no longer had any injuryrelated disability after that date. The Office based this decision on the opinion of the impartial
medical examiner, Dr. Richman, who resolved the conflict in the medical evidence between
appellant’s treating physician, Dr. Menezes, and the second opinion physicians, Drs. Lieberman
and Korenman, who determined that appellant no longer had any disabling residuals from her
accepted injury.
The Board finds that appellant’s request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Appellant contends that the Office should have consulted an Office medical adviser if it found
that her doctor’s report was improperly written. However, the Office referred appellant to two
second opinion physicians and an impartial medical examiner for further evaluation of her claim
and made its conclusion to terminate compensation benefits after reviewing all the medical
reports. With regard to the evidence submitted with her request, the Board notes that the
October 6, 2004 report by Dr. Menezes and the September 16, 2004 report of a magnetic
resonance imaging scan of her spine are duplicative of reports already in the record.
Furthermore, the January 10, 2005 report by Dr. Menezes merely included statements regarding
appellant’s examination that were cumulative of reports in the record previously considered. The
Board has held that evidence that repeats or duplicates that already of record does not constitute
a basis for reopening a claim for merit review.2 Dr. Yellin did not address whether appellant had
any residuals from her accepted injury; he merely listed results from nerve conduction studies.

1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

See James E. Norris, 52 ECAB 93 (2000).

3

The Board has held that the submission of evidence which does not address the particular issue
involved in the case does not constitute a basis for reopening the claim.3
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously
interpreted a specific point of law. Therefore, appellant has not met the criteria to have the
Office reopen her case for review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 21, 2006 is affirmed.
Issued: June 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See David J. McDonald, 50 ECAB 185 (1998).

4

